

Exhibit 10.5




Description of nVent Electric plc
Management Incentive Plan


Management Incentive Plan Overview


The following text outlines the plan provisions for the Management Incentive
Plan (“MIP”) for nVent Electric plc (the “Company”), which is governed by the
nVent Electric plc 2018 Omnibus Incentive Plan, the terms of which will be
incorporated into the MIP. The MIP provides a discretionary cash incentive
opportunity for our business leaders based on current year financial performance
against plan. Eligibility to participate in this plan is determined by the
Compensation Committee (for officers) and the Executive Vice President & Chief
Human Resources Officer (for all other participants) and will be communicated to
participants in the first quarter of every plan year.


Performance Measures


MIP performance measures reflect the overall financial and strategic goals for
the Company, support value creation for our shareholders and are aligned with
our Annual Operating Plan (AOP). These performance measures are determined each
year and may be different from year to year.


The calculation of results on the MIP performance measures against actual plan
results of the business will periodically require certain adjustments,
including, but not limited to the following:


•Acquisition pro-forma adjustments
•Foreign exchange adjustments
•Adjustments to take into account the effect of accounting changes or to achieve
consistency in measuring year-over-year results
•Other adjustments as established by the Compensation Committee (for officers)
or the Executive Vice President & Chief Human Resources Officer (for all
non-officer participants)


Weighting of Performance Measures
The opportunity and weight of each measure may vary. For officer participants,
the Compensation Committee sets the weight for each measure based on its
assessment of the Company as a whole. For non-officer participants, the
Executive Vice President & Chief Human Resources Officer sets the weight for
each measure.


Performance Targets and Thresholds


Specific MIP performance goals are established by the Compensation Committee for
officer participants. The Executive Vice President & Chief Human Resources
Officer establishes performance goals for all other participants. Participants
will receive a separate communication outlining the performance goals for their
MIP award at the target, threshold and maximum levels.


Performance levels are measured by applying generally accepted accounting
principles used by the Company in preparing its financial statements. The final
MIP calculations are subject to the review and approval of the Compensation
Committee for officer participants and by the Executive Vice President & Chief
Human Resources Officer for all other participants.





--------------------------------------------------------------------------------



Target Incentive Opportunities


The target incentive opportunities (a percentage of base salary) are assigned by
job level. The total incentive target opportunity for a participant is
determined by multiplying the participant’s monthly base salary in effect on
December 1 by the number of eligible months and the participant’s target
opportunity percentage. If the participant’s target opportunity level changes
during the year, the participant’s payout calculations will be prorated for the
period of time at each level. Target opportunities are determined by the
Compensation Committee for officers and by the Executive Vice President & Chief
Human Resources Officer, for all other participants.


How MIP Awards are calculated


The amount of a participant’s MIP award payout is based on the actual results
measured against the target goals for each performance measure, subject to the
participant’s compliance with the terms of the MIP and the Company’s discretion.
Unless otherwise specified for a given year, threshold performance pays 50%,
target performance pays 100%, and maximum performance pays 200% of the target
incentive opportunity. The amount of the payout is interpolated between
threshold, target, and maximum performance levels.


Formulas generate multipliers for actual performance that falls between pay-out
ranges. Multipliers cannot exceed 200%. Achieving the threshold performance
level is required before any incentive is payable for a performance measure. In
addition, since the bonus is discretionary, the Company reserves the right to
reduce the payout amount (including to $0) in its sole discretion.


Determination of Payouts
The Compensation Committee (for officers) and the Executive Vice President &
Chief Human Resources Officer (for all other participants) will review and
approve incentive payouts and will retain the right, in its sole discretion, to
reduce or eliminate payouts that it believes are not in keeping with the
objectives of the MIP.


Timing of Payouts
Incentives are normally paid out by March 15th of the year immediately following
the performance year, and will be paid no later than the end of the first
quarter immediately following the performance year-end.


Eligibility for Payouts
Subject to compliance with applicable law, a participant must be actively
employed on the date of payout to be eligible for an award, unless otherwise
specified in following chart. In addition, there are certain circumstances when
a participant’s payout will be pro-rated, as explained in the chart.



--------------------------------------------------------------------------------



Change in Employment Status
Resulting Change in Participant’s Annual Bonus Award
Retirement*
A prorated annual bonus award will be paid on the regular payout date. The bonus
amount will be calculated using the participant’s monthly base salary as in
effect on the date of termination (if prior to December 1).
Permanent Disability or Death
A prorated annual bonus award will be paid on the regular payout date. The bonus
amount will be calculated using the participant’s monthly base salary as in
effect on the date of termination (if prior to December 1)
New Hires
Annual bonus awards are prorated based on length of service. The participant
must be actively employed on or before December 1 (or the following business day
if December 1 falls on a weekend) to be eligible
Transfer to Another Segment / Bonus Plan
A participant’s bonus will be prorated based on the effective date of the
change.
Change to Bonus Target
A participant’s bonus will be prorated based on the effective date of the
change.
Involuntary (for other than cause**) or other Covered Termination
A prorated bonus award will be paid on the regular payout date. The bonus amount
will be calculated using the participant’s monthly base salary as in effect on
the date of termination (if prior to December 1)



Participants should consult their HR business partner regarding any changes in
employment status not addressed above.


Pro-ration will reflect the period of time the participant was not actively
working during the performance year. For this purpose, any period of vacation or
other regular paid time off, such as holidays, any period a participant is on
FMLA leave, and any period a participant is on short-term disability, will be
treated as a period of active work.


* Whether termination is treated as a “Retirement” will be determined by the
Compensation Committee (for officers) or the Executive Vice President & Chief
Human Resources Officer (for all other participants), subject to local statutory
requirements. In no event, however, will a participant be considered to have
retired if he or she leaves the Company to work for a competitor.


**Cause will be determined by the Compensation Committee (for officers) or the
Executive Vice President & Chief Human Resources Officer (for all other
participants). In addition, if termination of employment is for another reason,
but facts come to light after termination that would have given the company
cause to terminate a participant’s employment, no bonus will be paid.


General Provisions
1.The MIP is considered an Annual Incentive Award under the nVent Electric plc
2018 Omnibus Stock and Incentive Plan. The terms of such plan is incorporated
into the MIP. Capitalized terms not defined in the MIP will have the meanings
given in the plan. In case of conflict, the terms of the plan and any action
approved by the Compensation Committee (for officers) or the Executive Vice
President & Chief Human Resources Officer (for all other participants) control
over the terms and explanations in this MIP document.



--------------------------------------------------------------------------------



2.This MIP document does not limit or affect in any manner or degree the normal
and usual powers of management, including the right at any time to terminate the
employment of any participant or remove him or her from participating in the
MIP.


3.Entitlement to and payment of an incentive (regardless of the performance
level achieved) is conditioned upon the participant's sustained satisfactory
performance during the period for which the incentive payout is calculated.


4.No participant has any earned or vested entitlement to any incentive payout
under the MIP. Any and all incentive payments are made at the sole discretion of
the Compensation Committee (for officers) and the Executive Vice President &
Chief Human Resources Officer (for all other participants), and the Company
reserves the right to deny the participation of, or payout of an incentive to, a
participant, at its sole discretion, with or without notice or cause.


5.The Company reserves the right to retroactively or prospectively modify or
terminate the MIP, in whole or in part.


6.The Compensation Committee has full and complete authority to administer the
MIP with respect to officer decisions. The Executive Vice President & Chief
Human Resources Officer has full and complete authority to administer the MIP
with respect to non-officer participants. The decisions of the Compensation
Committee and Executive Vice President & Chief Human Resources Officer are
final, conclusive and binding upon all officers and employees of the Company and
its Affiliates, respectively, and on their heirs, personal representatives and
assigns.


7.In the event of death, any payments due under the MIP will be paid to the
participant’s estate.


8.A participant does not have the right to assign, transfer, encumber or dispose
of any incentive payout under the MIP until it is paid. All payments of
incentives are subject to tax and other withholdings as required by law.


9.This summary provides a brief description of the MIP. The information
contained in this document is intended to be accurate for most employees.
However, in some cases, certain modifications to the plan may be necessary and
modifications may not be reflected in these materials. All plan provisions are
subject to local-country laws and statutory requirements. Bonus awards are
treated as ordinary income and subject to local-country tax laws. Questions
regarding the plan should be directed to the participant’s HR Business Partner.





--------------------------------------------------------------------------------



The MIP is discretionary in nature and may be amended or terminated by the
Compensation Committee (for officer participants) and by the Executive Vice
President & Chief Human Resources Officer (for all other participants) any time.
Payment of any bonus award is voluntary and occasional and does not create any
contractual or other right to receive future payments. All decisions with
respect to any or all bonus award payments will be at the sole discretion of the
Company. Participation in the plan shall not create a right to further
employment with a participant’s employer and shall not interfere with the
ability of a participant’s employer to terminate the participant’s employment
relationship at any time, with or without cause. Bonus awards are not part of
normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, redundancy, future bonus awards, long
service awards, pension or retirement benefits, or similar payments.


Notwithstanding the formula described in this plan, the Company reserves the
right to make appropriate adjustments in determining annual bonus awards and any
payouts under the plan for individual and / or plan participants.





